Citation Nr: 1618928	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability and, if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right partial occipital craniotomy with excision of a benign brain tumor (brain tumor).

3.  Entitlement to service connection for loss of teeth and gum disease with osteomalacia, including as due to service-connected seizure disorder medications (dental disorder).

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to a rating higher than 40 percent for a major motor seizure, grand mal, idiopathic with headaches (seizure disorder).

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to September 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In the August 2010 rating decision and June 2013 statement of the case, the RO explicitly considered the claim for service connection for a cervical spine disability as reopened and the June 2013 statement of the case treated the brain tumor as reopened as it addressed the merits.  But, before the Board may reopen a previously denied claim, the Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The reopened issue of service connection for a brain tumor and the claims for service connection for dental and right elbow disabilities, an increased rating for a seizure disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1990 RO decision denied the claims for service connection for arthritis of the neck and a brain tumor; and, a July 2001 decision declined to reopen the claim for service connection for arthritis of the cervical spine; the Veteran did not submit a notice of disagreement as to either decision, and no new and material evidence was received within one year of their issuance.

2.  The evidence added to the record since the January 1990 RO decision that denied service connection for brain tumor, and the July 2001 decision that declined to reopen the claim for service connection for a cervical spine disability, raises a reasonable possibility of substantiating the claims.

3.  The Veteran has a current cervical spine disability, diagnosed as degenerative disc disease and cervical stenosis, was incurred coincident with service, including as proximately due to a seizure disability that service-connected within months of his discharge from service.


CONCLUSIONS OF LAW

1.  The January 1990 decision that denied the claim of entitlement to service connection for a brain tumor, and the July 2001 decision that declined to reopen the claim for service connection for a neck disability, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received since the January 1990 and July 2001 RO decisions is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A May 1988 RO decision denied service connection for a brain tumor and benefits pursuant to 38 C.F.R. §§ 4.29 and 4.30 for treatment of a brain tumor, finding that the service treatment records were negative for treatment of a brain tumor.  The Veteran was notified in writing of the RO's May 1988 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the May 1988 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The January 1990 RO decision denied service connection for arthritis of the neck and a brain tumor, and benefits pursuant to 38 C.F.R. §§ 4.29 and 4.30 for treatment of a brain tumor.  The RO found that there was no evidence of a neck injury in service, or a neck disability due to service-connected seizure disorder, or new evidence of a brain tumor in service or aggravation.  The Veteran was notified in writing of the RO's January 1990 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the January 1990 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the July 2001 rating decision, the RO declined the Veteran's request to reopen his claim for service connection for arthritis of the cervical spine, finding that the evidence added to the record was duplicative of that previously considered.  The Veteran was notified in writing of the RO's July 2001 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the January 1990 decision regarding the claim for service connection for a brain tumor includes VA medical records and examination reports dated to May 2013 and the Veteran's written statements and oral testimony in support of his claim.

Added to the record is an April 7, 2009 VA neurology note in which a neurologist recounted the Veteran's history of seizures in service that started in 1975 (7/13/09 VBMS, Medical Treatment Record, Government Facility, p. 1).  The physician observed that the Veteran "eventually had imaging studies (once [computed tomography] CT scans were readily available) and was found to have a benign brain tumor (meningioma)."

During a December 2010 VA mental disorders examination, a VA psychiatrist also noted the Veteran's seizure history on active duty and stated that "[a]pparently the source of these seizures was a small benign brain tumor that was not actually discovered until 1988" (12/27/10 VBMS, VA Examination, p. 10).

These medical records suggest that the Veteran's brain tumor may have been present in service and not discovered until the availability of the CT scan that identified it.

The evidence added to the record since the July 2001 decision regarding the Veteran's claim for service connection for a cervical spine disability includes VA medical records and examination reports dated to May 2013 and the Veteran's and his wife's written statements, and his oral testimony, in support of his claim.

Added to the record are VA outpatient records in November 2003 and December 2004 that reflect the Veteran's complaints of arthritis in the neck and show that his medical problems included cervical degenerative joint disease from old injury with seizures (8/27/14 VBMS, Medical Treatment Records Furnished by SSA, pp. 7 and 21).

Also added to the record is a statement from the Veteran's wife, received in August 2009, in which she reports that, on October 5, 1979, she awoke to find the Veteran shaking violently (8/11/09, VBMS Correspondence, p.2).  She tried to awaken him, could not, and rolled on him to wake him up.  He rose up shaking, they both fell off the bed, and he hit his neck on the night stand and continued to convulse.

During his August 2014 Board hearing, the Veteran stated that he injured his neck in service on October 5, 1979 while having a seizure.  See Board hearing transcript at page 9.  He experienced chronic neck pain and headaches for which he sought treatment.  His seizures and headaches continued after discharge.  He contended that the convulsions associated with his seizures affected his neck and caused his neck pain.  Id. at 13.

The Veteran's testimony and his wife's statement, and the new medical and other evidence, relates to the previously unestablished elements of a current cervical spine disability, and a brain tumor, and a link between current cervical spine arthritis, and a brain tumor, and service.  Accordingly, as new and material evidence has been received under 3.156(a), the Board reopens these 2 issues.  Shade, 24 Vet. App. at 117-20.

II. Service Connection

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The record shows that the Veteran had severe cervical stenosis with mild symptoms of myelopathy noted in an October 2009 VA neurology record; and, more recently, was diagnosed with degenerative disc disease of the cervical spine, according to the May 2013 VA examiner.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury or a service-connected disability.

Service treatment records show that, on October 5, 1979, the Veteran had a seizure in his sleep and was brought to the clinic in an ambulance.  His wife related his tonic clonic activity for 5 to 10 minutes that then stopped.  The Veteran complained of a sore neck and lacerated thumb.  He was observed to have an abrasion on his right upper chest.  

In August 1981, the Veteran complained of having a stiff neck for two days that started with a tension headache and was diagnosed with cervical myalgia (8/27/14, VBMS, STR Medical, pp. 33, 35, 36).

Post service medical evidence includes an October 20, 1982 private medical record indicating that the Veteran had a seizure and sore neck; and, a pulled neck muscle was noted (10/21/82, VBMS Medical Treatment Record, Non Government Facility, p.6; 12/12/88 VBMS Medical Treatment Record, Government Facility, p. 12).

There is no documentation of any pertinent complaints for several years after service.  On the other hand, the Veteran had an injury in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012).  

VA medical records in August 1989 reflect complaints of headache secondary to chronic neck pain without radicular symptoms (8/31/89 VBMS, Medical Treatment Record Government Facility, p.3).

The VA clinicians in November 2003 and December 2004 reported the Veteran's complaints of arthritis in his neck, and described his medical problem as cervical degenerative joint disease from an old injury with seizures (8/27/14 VBMS Medical Treatment Record Furnished by SSA, pps. 7 and 21).

As mentioned above, in August 2009, the Veteran's wife noted his seizure in October 1979 and how they fell out of bed and he injured his neck on a night stand.

In October 2009, a VA examiner diagnosed the Veteran with advance degenerative joint disease of the cervical spine (10/28/09 VBMS, VA Examination, pp. 4, 13).  The examiner was unable to say, "without pure speculation" that the Veteran's neck degenerative joint disease was caused by or a result of service-connected disability.  Such an opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 
573 F.3d 1282 (Fed. Cir. 2009) (stating that an examiner's statement that an opinion cannot be provided without resort to speculation weighs neither for nor against the claim). 

The examiner then observed that the Veteran's degenerative joint disease of the cervical spine was likely due to his age, vocation (mason), and morbid obesity.  The examiner commented that one injury (falling out of bed) to the cervical spine in the 1970s may not have been severe enough to cause that amount of degenerative joint disease in the Veteran's entire spine.  Id.

During the December 2010 VA mental disorders examination, the Veteran gave a history of injuring his neck in a fall from a seizure in 1979 (12/27/10 VBMS, VA Examination, p. 10).  He had subsequent difficulty with neck pain and had surgery for a ruptured disc in his neck within the past year; however, that surgery was not completely successful and he continued to have pain and limitations of motion in his neck that was his most discouraging and demoralizing physical difficulty.

In May 2013, the examiner who provided the October 2009 opinion re-examined the Veteran (5/28/13 VBMS, VA Examination, p.50).  The examiner opined that the Veteran's cervical spine disability was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's degenerative disc disease of the cervical spine was not caused by his service-connected seizure disability but could have been exacerbated with falls from his seizures.

The Board finds the Veteran's account of having continuous neck pain since service to be competent and credible, as well as consistent with the circumstances of his service and the post-service evidence of record, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The evidence documents the Veteran's consistent reports of the onset of cervical spine pain after his fall in service, as shown by the November 2003 and December 2004 VA outpatient records and the October 2009 and May 2013 VA examination reports.

There is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  His reports regarding the neck are credible. 

As noted above, the May 2013 VA examiner concluded that the Veteran's degenerative disc disease of the cervical spine was not caused by his service-connected seizure disability but could have been exacerbated with falls from his seizures.  The Board finds this to be consistent with the VA medical records and other clinicians' reports.  There is no competent/medical opinion that contradicts the 2013 examiner's conclusion.

In light of the foregoing, the Board finds that the evidence of record is in at least equipoise as to whether the current cervical spine disability is related to the injury identified in service, including the service-connected seizure disorder.  The competent evidence, medical and lay, establishes that the Veteran's current degenerative disc disease of the cervical spine is proximately due to service-connected seizure disorder.  Resolving all reasonable doubt in the Veteran's favor, a cervical spine disability, diagnosed as degenerative disc disease and cervical stenosis, is proximately due to service-connected disability, and service connection is warranted.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen the claims for service connection for a cervical spine disability and a brain tumor.

Entitlement to service connection for a cervical spine disability, diagnosed as degenerative disc disease and cervical stenosis, is granted.



REMAND

Records

The claims file contains records from the Social Security Administration (SSA) indicating that the Veteran's disability claim was denied in August and October 2009 (8/27/14 VBMS, Medical Treatment Records Furnished by SSA, pp. 82, 85-86).  But, a September 2010 administrative decision shows that the SSA found him totally disabled and eligible for benefits (10/6/10 VBMS, SSA/SSI Letter).  In reaching that decision, the SSA considered a December 22, 2009 statement from the Veteran's treating neurologist that is not in the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Fayetteville, since November 2010, should be obtained.

The Board will defer consideration of the Veteran's right elbow claim and increased rating claim for his seizure disability, pending receipt of the requested SSA and other records. 

Brain Tumor

The Board finds that the new and material evidence received to reopen the brain tumor claim, triggers VA's duty to assist and the Veteran is entitled to a VA examination.  

Dental Disability

The Veteran contends that the Dilantin prescribed for his seizures in service caused his teeth to soften and lose enamel.  See Board hearing transcript at page 23.  He took that medication for 18 years.  Id. at 25.  His testified that his dental problems started within about 18 months of his taking the Dilantin.  Id. at 26.  He further testified that did have proper hygiene and brushed his teeth.  Id. at 28-29.

A December 12, 2006 VA neurology record shows that the Veteran took Dilantin prior to and after his 1988 surgery, that affected his teeth and gums.  (8/27/14 VBMS Medical Records Furnished by SSA, p. 66).  He stopped taking that medication approximately 5 years later.

A July 2010 VA dental examiner noted the Veteran's report that Dilantin caused his gums to swell and be so painful that he could not properly brush his teeth.  The Veteran was completely edentulous on examination (7/9/10 VBMS, VA Examination, pp.1, 5).  The examiner diagnosed unspecified loss of teeth but, could not specify without resorting to mere speculation, if this disability was caused by, or related, to the Veteran's seizure medications.  The examiner did, however provide a rationale that actually acknowledged a link between the claimed tooth disability and Dilantin use.

The examiner found it was as likely as not that the loss of teeth was due to progression of dental caries caused by lack of treatment for this condition and/or poor hygiene.  The conditions of lack of treatment and/or poor hygiene were entirely the responsibility of any patient.  

The examiner observed that Dilantin hyperplasia was a common and well documented side effect of Dilantin use.  Associated gingivitis and periodontal disease leading to tooth loss was associated with inadequate or poor hygiene,  It was also generally accepted that good hygiene, preventive dental care such as fluoride treatments, regular prophylaxis and restorative treatment would prevent tooth loss.  In 1977, Dilantin was widely used for seizure disorders and was the standard of care at that at time.  Patients using this drug would have been cautioned of the gingival side effects and expected to take an active role in the prevention of oral maladies associated with the use of Dilantin.  

The service records made available to the examiner were inadequate for him to determine if the Veteran was negligent in his dental care but the radiographs revealed a progressive pattern of untreated dental caries that would eventually lead to loss of teeth.  The examiner knew of no evidence directly supporting a claim of Dilantin causing dental caries.  As he presented for examination completely edentulous, there was no clinical indication of any current dental or gingival disease that can be related to the use of any anti-seizure medication.  The complaint of occasional pain or tenderness in the right temporomandibular joint was more likely than not associated with the lack of teeth or prostheses to establish a vertical dimension of occlusion resulting overextension of the joint when closing the jaws.  This would likely be improved or completely resolved by the fabrication of complete dentures. 

The Veteran should be afforded a new VA examination by a dentist to determine if his service-connected seizure disorder medications caused or aggravated a dental disability.  

TDIU

The Veteran's combined disability rating is 70 percent.  On remand, and pursuant to the Board's grant of service connection herein, the AOJ will assign a rating for all manifestations his now service-connected cervical spine disability.  

It may be that the AOJ's action provides a 100 percent schedular rating for the Veteran's combined service-connected disabilities.  If so, it follows that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 (2015) would be rendered moot.  Nevertheless, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate, disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

Thus, pursuant to Bradley and Buie, if entitlement to a 100 percent combined schedular rating is granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service connected disabilities and additional/separate service-connected disabilities with compensation totaling 60 percent or more.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville since November 2010.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all records considered in conjunction with the September 2010 SSA decision that found the Veteran totally disabled, and any subsequent determinations regarding the Veteran.

3. After completing the development requested above, review the medical records added to the file.  If these records show a worsening in seizure disability, schedule the Veteran for a VA examination to determine the current severity of his seizure disability with headaches.

4. Refer the claims file to a VA neurosurgeon, or other examiner with specialized knowledge, to determine whether any brain tumor is the result in whole or part of disease or injury in service.  (A physical evaluation or diagnostic tests should be scheduled if deemed necessary by the physician.)  The physician-examiner should review the Veteran's claims folder, including this remand, and address the following: 

a. the physician-examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's brain tumor removed in February 1988, in whole or part, had its onset in service, or is the result of a disease or injury in service, including the notations in the service treatment records (describing treatment for a seizure disorder starting in 1977, and normal brain scans in December 1977 and October 1979) (8/27/14 VBMS STR Medical, pp. 17, 23).

b. The examiner should provide a comprehensive rationale for all opinions.  The examiner should discuss the Veteran's relevant medical history, to include post-service reports of symptoms and the post-service medical records suggesting that his brain tumor caused his seizures in service but was not identified until the advent of CT technology. 

c. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should explain why.

d. Note:  The absence of evidence of treatment for a brain tumor in the Veteran's service treatment records cannot, alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided

5. Schedule the Veteran for a VA examination by a dentist to determine the etiology of his current dental disability.  The examiner should review the claims folder.  The dentist-examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's current dental disability was caused (in whole or in part) by his service-connected seizure disability including the medication prescribed to treat it (Dilantin)?

b. If not caused by the seizure disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current dental disability was aggravated (made worse) by his service-connected seizure disability including the medication prescribed to treat it?  In rendering an opinion, the examiner is particularly requested to address the theory that the Veteran was unable to brush his teeth due to gum swelling and pain caused by his taking Dilantin to treat his seizure disability.

c. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of dental disability prior to aggravation?

d. The examiner should provide a comprehensive rationale for each opinion. 

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

g. If the examiner rejects the Veteran's reports, the examiner should explain why.

h. The absence of evidence of treatment for dental symptoms in the Veteran's service treatment records cannot, alone, serve as the basis for a negative opinion

6. Assign an initial disability rating (or ratings) for all manifestations of the Veteran's now service-connected cervical spine disability.

7. If the Veteran's combined disability rating is 100 percent, consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service connected disabilities alone (cervical spine disability, seizure disability, major depression, postoperative status, left orchidoepididymectomy, and hydronephrosis), and adjudicate entitlement to statutory housebound SMC.

8. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


